Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randolph Hunt appeals the district court’s orders denying his motion for correction of clerical error pursuant to Fed. R.Crim.P. 36, and granting his motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2006). Hunt contends that two prior convictions were invalid, and thus their inclusion in the calculation of his criminal history category at the time of his original sentencing proceeding was erroneous. However, this belated challenge to his criminal history category cannot be remedied by way of a Rule 36 motion or a § 3582 motion. Accordingly, we affirm the *726district court’s orders. See United States v. Hunt, Nos. 3:02-cr-00199-FDW-1; 3:06-cv-00471-FDW (W.D.N.C. June 1 & Aug. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.